Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 5/19/2021.
Claims 1-5, 12-14, 19-23, 25, 27, 32 and 36-38 are pending. Claims 6-11, 15-18, 24, 26, 28-31 and 33-35 have been canceled. Claims 13-14, 19-23, 25, 27, 32 and 36-38 have been withdrawn. Claim 1 has been amended.
	
Priority
Applicant’s claim for the benefit of a prior-filed provisional application under 35 U.S.C. 119(e) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/668,285, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The disclosure of the provisional application 62/668,285 does not provide adequate support for the device recited in claim 1, comprising at least one emissive layer emitting visible light and a NIR emissive layer emitting NIR light, wherein the at least one emissive layer and the 2. More specifically, while page 3 of the disclosure describes OLED stack with NIR and white EML, the stacking of the emissive layers between two electrodes is not specifically disclosed, and the NIR output light having a peak wavelength of 740 nm – 1000 nm is not specifically disclosed, and no power density is mentioned in the provisional disclosure.
Accordingly, at least claims 1-5 and 12 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
30-200 mW/cm2-” constitutes new matter. Applicant’s original specification submitted with the filing of the non-provisional describes the maximum power density of the display device or the display surface for the NIR emissive layer may be 200 mW/cm2 and further describe the optical power output range may be 2-200 mW/cm2 (¶ 20,23,75,79; original claims 11, 12, 19 and 20). While the specification describes the upper limit of the power density at 200 mW/cm2 and the range of 2-200 mW/cm2 to be suitable, the lower limit of 30 mW/cm2 as recited in the claimed range has no support. No significant detail of the lower limit were specifically discussed and the power density of 30 mW/cm2 is not specifically described in the specification. Therefore, the newly claimed range of 30-200 mW/cm2 lacks adequate support and is considered new matter.
Other claims are rejected for depending on a rejected claim.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 reciting “the maximum power density … is between 30 – 200 mW/cm2” renders the claim indefinite because it unclear would the “maximum” be defined by a range. If the maximum is 200 mW/cm2 encompass any value ≤200m/cm2-, including 30-200mW/cm2. Therefore, is it unclear how is the range claimed intended to limit the maximum. It is unclear maximum is merely 200 mW/cm2 or does the maximum need to be a value in the claimed range other than 200 mW/cm2. 
Claim 12 reciting “the optical power output of … 2 - 200 mW/cm-2-” renders the claim indefinite because independent claim 1 recites the maximum power density to be 30 – 200 mW/cm2. The range recited in dependent claim 12 appears to be improperly broadening the narrower range required in claim 1. I.e. at least 2-30 mW/cm2 is outside of the range claimed in claim 1. Therefore, it is unclear how is the broader range recited in claim 12 intended to “further limit” the range in claim 1.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. US 2021/0036047 A1 (effectively filed on Jan 23, 2018 based on priority claim to foreign application KR 10-2018-0008359, see attached English translation of the foreign application; herein after Heo) in view of Lee et al. US 2019/0096959 A1 (Lee) and Hamade et al. US 2016/0359117 A1 (Hamade).

    PNG
    media_image1.png
    401
    467
    media_image1.png
    Greyscale

In re claim 1, Heo discloses (e.g. FIGs. 11 & 17) a device comprising: 
a first electrode 1160,1760; 
a second electrode 1120,1720; and 
a display device or display surface including at least one emissive layer 1133,1733 and an infrared (IR) emissive layer 1153,1753 disposed in a stack arrangement between the first electrode 1160,1760 and the second electrode 1120,1720, 
wherein IR light is emitted from the IR emissive layer 1153,1753 through the at least one emissive layer 1133,1733.
Heo discloses using the infrared light in the display device to improve precision of fingerprint recognition in the display device with biometric sensor (¶ 9,14). Heo does not explicitly disclose the IR emissive layer emit near infrared (NIR) light having a peak wavelength of 740 nm-1000 nm.
However, Lee discloses (e.g. FIG. 2) a display device comprising OLEDs with visible emissive layers 150R,G,B integrated with OLEDs with IR emissive layer 150IR, wherein the IR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47) as suitable for fingerprint sensor (¶ 37). 


Heo discloses the display device incorporates infrared emissive layer for biometric recognition (¶ 9,14). Heo does not explicitly state the maximum power density of the display device or the display surface for the NIR emissive layer is between 30-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Heo’s IR emitter, capable of be driven at an appropriate current such that the maximum output is between 30-200 mW/cm2. As best understood, any output density that is 200 mW/cm2 or below is understood to satisfy the claimed maximum.
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Heo’s infrared emitter such that the output power density does not exceed 200 mW/cm2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. Since 20 mW/cm2 is less than 30 mW/cm2 and less than 200 mW/cm2, it satisfy the claimed “maximum” of 30-200 mW/cm2 as best understood.

In re claim 2, Lee discloses (e.g. FIG. 2) the NIR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47). As such, 100% of energy output of the NIR emissive layer 150IR has a wavelength greater than 750 nm (i.e. all light output is within the range 850nm to 950nm).

In re claim 3, Heo discloses (e.g. FIG. 11) further comprising at least one charge generation layer 1140 disposed between the at least one emissive layer 1133 and the NIR emissive layer 1153.

In re claim 4, Heo discloses (e.g. FIG. 17) further comprising: at least one additional electrode 1740,1741 disposed between the first electrode 1760 and the second electrode 1720, wherein the NIR emissive layer 1753 is separately controllable from the at least one emissive layer 1733 (¶ 139).

In re claim 12, as best understood, Heo discloses the claimed invention including a display device incorporating infrared emissive layer for biometric recognition (¶ 9,14). Heo does not explicitly state the optical power output of the NIR emissive layer per unit area of the display device or the display surface is 2-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Heo’s IR emitter, capable of be driven at an appropriate current such that the optical power output is 2-200 mW/cm2. 
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Heo’s infrared emitter such that the output power density is 2 - 200 mW/cm2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. 


5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heo, Lee and Hamade as applied to claim 1 above, and further in view of Lamkin et al. US 2019/0140031 A1 (Lamkin).
In re claim 5, Heo discloses (e.g. FIG. 17) further comprising: a third electrode 1741; and a fourth electrode 1740, wherein the third electrode 1741 and the fourth electrode 1740 are disposed between the first electrode 1760 and the second electrode 1720. Heo does not explicitly disclose an insulator is disposed between the NIR layer of the stack arrangement and the at least one emissive layer. 
However, Lamkin discloses (e.g. FIG. 23) IR emitter 2210 in a stacked arrangement with visible light emitter 100, wherein an insulator 310 (see 310A in FIG. 3) is disposed between the NIR layer 2210 of the stack arrangement and the at least one emissive layer 110 to electrically isolate the emitters (¶ 116); more specifically the insulator 310A is place between the anode 2520 of the IR emitter 2210 and the cathode 230A of the visible light emitter 110A. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally form an insulator layer in Heo’s stacked emitter device shown in FIG. 17, at a location between the anode 1741 of the IR emitter 1750 and the cathode 1740 of visible light emitter 1730, so as to electrically isolate the separately addressed IR emitter 1750 and RGB emitter 1730 as taught by Lamkin. 

Claims 1-2, 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamkin et al. US 2019/0140031 A1 (Lamkin) in view of Lee et al. US 2019/0096959 A1 (Lee) and Hamade et al. US 2016/0359117 A1 (Hamade).

    PNG
    media_image2.png
    589
    493
    media_image2.png
    Greyscale

In re claim 1, Lamkin discloses (e.g. FIGs. 3, 22-25) a device comprising: 
a first electrode 220C (FIG. 3); 
a second electrode 2530 (FIG. 25); and 
a display device or display surface including at least one emissive layer 210A,210B,210C (FIG. 3) and an near-infrared (NIR) emissive layer 2510 (FIG. 25, ¶ 109-110) disposed in a stack arrangement (see FIG. 23) between the first electrode 220C and the second electrode 2530, 
wherein NIR light is emitted from the NIR emissive layer 2510 through the at least one emissive layer 210A,210B,210C.
Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Lamkin does not explicitly disclose the IR emissive layer emit near infrared (NIR) light having a peak wavelength of 740 nm-1000 nm.
However, Lee discloses (e.g. FIG. 2) a display device comprising OLEDs with visible emissive layers 150R,G,B integrated with OLEDs with IR emissive layer 150IR, wherein the IR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47) as suitable for illuminance, proximity, fingerprint, iris recognition, or vein sensor (¶ 37). 


Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Lamkin does not explicitly state the maximum power density of the display device or the display surface for the NIR emissive layer is between 30-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Lamkin’s IR emitter, capable of be driven at an appropriate current such that the maximum output is between 30-200 mW/cm2. As best understood, any output density that is 200 mW/cm2 or below is understood to satisfy the claimed maximum.
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Lamkin’s infrared emitter such that the output power density does not exceed 200 mW/cm2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. Since 20 mW/cm2 is less than 30 mW/cm2 and less than 200 mW/cm2, it satisfy the claimed “maximum” of 30-200 mW/cm2 as best understood.

In re claim 2, Lee discloses (e.g. FIG. 2) the NIR emissive layer 150IR emit light at a wavelength band of about 850nm to about 950 nm (¶ 47). As such, 100% of energy output of the NIR emissive layer 150IR has a wavelength greater than 750 nm (i.e. all light output is within the range 850nm to 950nm).

In re claim 4, Lamkin discloses (e.g. FIGs. 3, 23,25) further comprising: at least one additional electrode 220A,220B,230A,230B,230C disposed between the first electrode 220C and the second electrode 2230A, wherein the NIR emissive layer 2510 is separately controllable from the at least one emissive layer 210A,210B,210C (¶ 106-107).

In re claim 5, Lamkin discloses (e.g. FIGs. 3,23,25) further comprising: a third electrode 230C; and a fourth electrode 2520, wherein the third electrode 230C and the fourth electrode 2520 are disposed between the first electrode 220C and the second electrode 2530, and wherein an insulator 310A (FIG. 3) is disposed between the NIR layer 2510 of the stack arrangement and the at least one emissive layer 210A,210B,210C (¶ 116). 

In re claim 12, as best understood, Lamkin discloses the IR light may be produced by OLED layers and is specifically tuned (¶ 110) for eye-tracking or eye gaze analysis (¶ 6, 103). Lamkin does not explicitly state the optical power output of the NIR emissive layer per unit area of the display device or the display surface is 2-200 mW/cm2. However, no specific driving condition has been disclosed to distinguish over Lamkin’s IR emitter, capable of be driven at an appropriate current such that the optical power output is 2-200 mW/cm2. 
Furthermore, Hamade discloses a light emitting device emitting in near-infrared, wherein in application of biometric authentication, the light output is desirably about several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate Lamkin’s infrared emitter such that the optical power output is 2-200 mW/cm2-, e.g. at 20 mW/cm2 to obtain accurate biometric data or eye tracking data with increased efficiency as taught by Hamade. 

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Regarding entitlement to the priority date for the claimed subject matter, Applicant argues revised claim 1 satisfy priority claim (Remark, page 7). This is not persuasive because amendment to claim 1 introducing an additional limitation directed to the maximum power density does not remedies the deficiency previously raised with existing claim language. Rather, the new limitation introduce further deficiency. The claimed maximum range is also not described in the provisional application. Neither is the new limitation supported in the non-provisional application, raising new 112a lack of written description issues detailed above.

Regarding § 103 rejections, Applicant argues Heo and Lamkin fail to teach the maximum power density for the NIR emissive layer is between 30-200 mW/cm2 (Remark, pages 8-9). This is not persuasive because the claimed “maximum power density”, as best understood, pertains to a property that is exhibited by the claimed device given certain operation condition. The claims are directed the device not to the manner in which the device is intended to be operated or used. Therefore, the claimed language, as best understood, would not render the device claimed structurally distinguishable over either Heo or Lamkin teaching the claimed device structure, wherein IR emitter as taught by either Heo or Lamkin can be operated at appropriate driving condition such that the maximum power density is “30-200mW/cm2- as best understood. 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather 
Furthermore, Hamade was cited to explicitly show that NIR emitter is known to be driven to produce desirable light output that satisfied the claimed maximum of 30-200 mW/cm2. More specifically, Hamade teaches desirable light output at several to several tens mW/cm2 to obtain accurate biological information (¶ 8), e.g. output of 20 mW/cm2 (¶ 9). An output of 20 mW/cm2 does not exceed any value in the claimed range. Therefore, it is further evidenced by Hamade that a display device with NIR emitter used for biometric authentication is operated to produce power density under the claimed “maximum range” as adequate output level for obtaining accurate biological information. 

Regarding Hamade, Applicant further argue 20 mW/cm2 is different from claimed maximum power density of 30 – 200 mW/cm2 (Remark, page 9). This is not persuasive because the claimed maximum is met for any power density that is less than or equal to 200 mW/cm2. Hamade teaches several to several tens mW/cm2, e.g. 20 mW/cm2, that all is under 200 mW/cm2 and satisfy the claimed “maximum” as claimed and as best understood.

Applicant appears to be further arguing that the claimed device produce a higher power density than Hamade’s (Remark, page 9). However, the claimed maximum sets an upper limit. No minimum or lower limit has been claimed or disclosed. Therefore, the device as claimed does not distinguish over the prior art in terms of power density or structure. 

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815